       Case 2:19-cv-00035-BMM-KLD Document 1 Filed 07/24/19 Page 1 of 5



James P. Molloy
GALLIK, BREMER & MOLLOY, P.C.
777 East Main Street, Suite 203
Bozeman, MT 59771-0070
Ph: (406) 404-1728
jim@galliklawfirm.com

Attorneys for Plaintiff


                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MONTANA
                                     BUTTE DIVISION

 MONTANA FEDERATION OF PUBLIC
 EMPLOYEES,                                                Cause No. CV_____________

                Plaintiff,
                                                               COMPLAINT
 vs.                                                      VIOLATION OF WARN ACT

 KIDS BEHAVIORAL HEALTH OF                                       JURY DEMAND
 MONTANA, INC. d/b/a ACADIA
 MONTANA,

                Defendants.

       Plaintiff Montana Federation of Public Employees (“MFPE”), on behalf of itself and its

members employed at Acadia Montana, files this Complaint against Defendant Kids Behavioral

Health of Montana, Inc., d/b/a Acadia Montana (“Acadia”), and alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is a civil action for collection of unpaid wages and benefits for sixty (60)

calendar days pursuant to the United States Worker Adjustment and Retraining Notification Act,

29 U.S.C. § 2101, et seq. (“WARN Act”). Defendant Acadia is liable under the WARN Act for

the failure to provide employees at its Butte, Montana facility at least 60 days advance notice of

their loss of employment, as required by the WARN Act.

                                JURISDICTION AND VENUE
_______________________________________
COMPLAINT                                                                                    Page 1
       Case 2:19-cv-00035-BMM-KLD Document 1 Filed 07/24/19 Page 2 of 5



        2.     This Court has original federal question jurisdiction pursuant to 28 U.S.C. § 1331

and 29 U.S.C. §§ 2102, 2014(a)(5).

        3.     Venue in this District is proper under 28 U.S.C. § 1391(b) and (c), and Section

2104 of the WARN Act, 29 U.S.C. § 2104(a)(5) because Defendant does business in this District

and the acts constituting the violation of the WARN Act occurred in, and the claim arose, in this

District.

                                             PARTIES

        4.     Plaintiff MFPE (formerly known as MEA-MFT) is a labor organization that

serves as the exclusive bargaining representative of almost all of the employees at Acadia’s

Butte, Montana facility. The employees represented by MFPE earned regular compensation and

other employee benefits and were damaged by Defendant Acadia’s acts in violation of the

WARN Act.

        5.     Defendant Kids Behavioral Health of Montana, Inc., d/b/a Acadia Montana is a

wholly owned subsidiary of Acadia Healthcare Company, Inc. (“Acadia Healthcare”) with its

principal office located at 6100 Tower Circle, Suite 1000, Franklin, Tennessee. Acadia

Healthcare operates over 590 behavioral healthcare facilities located in 40 states, Puerto Rico

and the United Kingdom, including the Acadia Montana facility located in Butte, Montana.

                                              FACTS

        6.     On or about June 17, 2019, Defendant Acadia notified Plaintiff that the Butte

facility would be closed and the employees at the Butte facility would lose their jobs.

        7.     Acadia Montana’s parent company, Acadia Healthcare, employs thousands of

employees at its various facilities. Upon information and belief, all of the facilities are operated

as subsidiaries of Acadia Healthcare; Acadia Healthcare’s board of directors and officers

_______________________________________
COMPLAINT                                                                                     Page 2
         Case 2:19-cv-00035-BMM-KLD Document 1 Filed 07/24/19 Page 3 of 5



exercise overall supervision and control of all of its subsidiaries; the subsidiaries are subject to

the control of Acadia Healthcare; and the employees of the subsidiaries are subject to a unity of

personnel policies emanating from a common source. 29 C.F.R. §§ 639.3(a)(1), (2).

         8.    The closure of Acadia’s facility in Butte results in the loss of employment of more

than 50 full-time employees. 29 U.S.C. § 2101(a)(2).

         9.    The employees at Acadia’s Butte facility have suffered, and/or will suffer

employment losses and neither Plaintiff MFPE nor the employees received the 60-day notice

required by the WARN Act.

                                             COUNT I

                                   Violation of the WARN Act

         10.   Plaintiff MFPE incorporates by reference and re-alleges the allegations set forth

above.

         11.   At all relevant times, the employees at Acadia’s Butte facility have been entitled

to the rights, protections, and benefits provided under the WARN Act.

         12.   Defendant Acadia was, and is, subject to the notice and back pay requirements of

the WARN Act because Defendant is a business enterprise that employs 100 or more employees,

excluding part-time employees, and/or, because the closure of the Butte facility will cause the

loss of employment for more than 50 employees.

         13.   The WARN Act regulates the amount of notice an employer must provide to

employees who will be terminated due to the employer’s closing of a plant, as well as the back

pay and other associated benefits an affected employee is due based on a violation of the

required notice period. Pursuant to the WARN Act, 29 U.S.C. § 2102 and C.F.R. 29 C.F.R. §

639.1 - § 639.10 et seq., Defendant Acadia was required to provide at least sixty (60) days prior

_______________________________________
COMPLAINT                                                                                       Page 3
       Case 2:19-cv-00035-BMM-KLD Document 1 Filed 07/24/19 Page 4 of 5



written notice of the termination, or notice as soon as practicable, to Plaintiff MFPE and the

affected employees, explaining why the sixty (60) days prior notice was not given.

       14.     Defendant Acadia violated the WARN Act by failing to provide the required

notice. Defendant failed to pay the affected employees their respective wages and associated

employee benefits for 60 working days following their respective terminations.

       15.     Section 2103 of the WARN Act exempts certain employers from the Act’s notice

requirements. None of the WARN Act exemptions apply to Defendant Acadia. Accordingly,

the affected employees at Acadia’s Butte facility must receive the notice and back pay and

benefits as required by the WARN Act, 29 U.S.C. §§ 2102, 2104.

       16.     The affected employees at Acadia’s Butte facility have been damaged by

Defendant’s violations of the WARN Act and are entitled to damages for their back pay and

associated benefits for each day of the violation because Defendant has not acted in good faith

nor with reasonable grounds to believe their acts and omissions were not a violation of the

WARN Act.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff MFPE on behalf of all affected employees at Acadia’s Butte

facility, seek judgment against Defendant for:

       1.      Compensatory damages in an amount equal to at least the amounts provided by

the WARN Act, 29 U.S.C. § 2104(a);

       2.      Reasonable attorney fees, costs and disbursements as allowed by the WARN Act,

29 U.S.C. § 2104(1)(6); and

       3.      Such further relief as the Court deems fair and equitable.




_______________________________________
COMPLAINT                                                                                     Page 4
     Case 2:19-cv-00035-BMM-KLD Document 1 Filed 07/24/19 Page 5 of 5



                                DEMAND FOR JURY TRIAL

      Plaintiff requests a trial by jury of all issues so triable pursuant to Fed. R. Civ. P. 38.

      DATED this 24th day of July, 2019.



                                                      /s/ James P. Molloy__________
                                                      Gallik, Bremer & Molloy, P.C.




_______________________________________
COMPLAINT                                                                                      Page 5
